Case 1:20-mj-00579-RPM Document 3 Filed 09/30/20 Page 1 of 3

                                                   UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF MISSISSIPPI


                                                          FILE D
                                                           Sep 30 2020
                                                    ARTHUR JOHNSTON, CLERK
Case 1:20-mj-00579-RPM Document 3 Filed 09/30/20 Page 2 of 3
Case 1:20-mj-00579-RPM Document 3 Filed 09/30/20 Page 3 of 3
